 Case 2:20-cv-00080-JRG Document 25 Filed 09/23/20 Page 1 of 2 PageID #: 102




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR       COMMUNICATIONS                       §
EQUIPMENT LLC,                                      §
                                                    §   CIVIL ACTION NO. 2:20-CV-00080-JRG
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §
                                                    §
TCL    CORPORATION,         TCL                     §
ELECTRONICS HOLDINGS LIMITED,                       §
TCL COMMUNICATION TECHNOLOGY
HOLDINGS LIMITED, HUIZHOU TCL
MOBILE COMMUNICATION CO. LTD.,
TCT MOBILE INTERNATIONAL LTD,

                Defendants.

                                              ORDER

       Before the Court is the Joint Motion to Extend Stay of All Deadlines (the “Motion”) filed

by Plaintiff Cellular Communications Equipment LLC (“CCE”) and Defendants TCL

Corporation, TCL Communication Technology Holdings Limited, Huizhou TCL Mobile

Communication Co. Ltd., TCT Mobile International Ltd., and TCL Electronics Holdings

Limited (“Defendants”) (collectively, the “Parties”). (Dkt. No. 24). In the Motion, the Parties

represent that they have reached a settlement in principle of all matters in controversy, and

request that the Court stay all deadlines for an additional sixty (60) days.

       Having considered the Motion, and noting its joint nature, the Court finds that it should

be and hereby is GRANTED. Accordingly, all deadlines are ORDERED stayed for an

additional sixty (60) days from the date of this Order, during which time appropriate dismissal

papers (disposing of and finalizing all issues) shall be filed with the Court.
Case 2:20-cv-00080-JRG Document 25 Filed 09/23/20 Page 2 of 2 PageID #: 103




  So ORDERED and SIGNED this 22nd day of September, 2020.




                                          ____________________________________
                                          RODNEY GILSTRAP
                                          UNITED STATES DISTRICT JUDGE




                                      2
